504 F.2d 1379
Alta Oveta MIMS et al., Plaintiffs-Appellants,v.The DUVAL COUNTY SCHOOL BOARD, etc., et al., Defendants-Appellees.
No. 74-2852.
United States Court of Appeals, Fifth Circuit.
Dec. 2, 1974, Rehearing Denied Jan. 8, 1975.

Deitra Micks, Jacksonville, Fla., Norris D. Woolfork, III, Orlando, Fla., Norman J. Chachkin, New York City, for plaintiffs-appellants.
Kent Spriggs, Tallahassee, Fla., for James Washington.
Yardley D. Buckman, Thomas E. Crowder, Harry L. Shorstein, Jacksonville, Fla., for defendants-appellees.
Before BELL, AINSWORTH and GODBOLD, Circuit Judges.
PER CURIAM:


1
The district court approved the location of an interim relocatable vocational education facility after an evidentiary hearing and over the protest of plaintiffs.  Courses would be offered in carpentry, plumbing, sheet metal, air conditioning and heating, machine shop, and welding as compared to a total of seventy courses, including these, available at two other vocational educational facilities in the system.


2
All enrollment in vocational education in the system is voluntary and the need for the interim facility was established.  Students attending the interim facility would be on a half day basis from the schools to which they are regularly assigned, with transportation being provided.  The matter of approval of the permanent location of a Career Education Center is pending in the district court.


3
We denied plaintiffs' motion for injunction pending appeal.  We now affirm on the merits for the reasons stated in the memorandum opinion of the district court 385 F. Supp. 585 which we find amply supported in the record.


4
Affirmed.